DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter

Claims  1, 5-8,11-14, 18-20, 22-23, 25-26, 28, and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8 and 14 are allowed because applicant has included the limitation of objected dependent claim 29 into each of the independent claims. The combination of Staub-French as modified by Jacobi and Sparksman teaches wherein the first data set defining the coordination issue comprises status data indicating a status of the coordination issue (Staub-French Fig. 11

    PNG
    media_image1.png
    232
    836
    media_image1.png
    Greyscale


) but combination of prior arts fail to expressly teach in response to the receipt of the second communication, modify the status data to indicate that the coordination issue has been elevated to an RFI.

Dependent claims 5-7,11-13, 18-20,22-23,25-26,28, 30-32 are also allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612